DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the preliminary amended claims filed 10/22/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-8, 11-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakansson (U. S. Pat. App. Pub. No. – 2013/0208935).
	Regarding claim 1, Hakansson discloses a bone anchored hearing device (abstract) comprising: an input transducer (microphone [0002]) configured to provide an electric input signal representing sound of a surrounding of a user of the bone anchored hearing device; a signal processing unit (amplifier, [0031]) configured to process the electric input signal and provide a processed electric signal; an electromagnetic vibrator (electromagnetic vibrator, [0001]) for generating a vibration in order to transmit sound through a bone of a user to an ear of the user based on the processed electric signal; and a compensator (3) for at least in part compensating a distortion in the vibration of the electromagnetic vibrator ([0003]).
Regarding claim 2, Hakansson further discloses the bone anchored hearing device, wherein the distortion is one or more of a harmonic distortion in the vibration; an inharmonic distortion in the vibration; and/or a distortion due to an asymmetric behavior of the electromagnetic vibrator (Figs. 2-3).
Regarding claims 3 and 15, Hakansson further discloses the bone anchored hearing device, wherein the compensator is configured for receiving an uncompensated signal and/or for providing a compensated signal to the electromagnetic vibrator for at least in part compensating the distortion in the vibration of the electromagnetic vibrator (Figs. 2-3).
Regarding claim 4, Hakansson further discloses the bone anchored hearing device, wherein the compensation signal is comprised by a supply voltage of the electromagnetic vibrator, in particular of a coil of the electromagnetic vibrator (Figs. 2-3).
Regarding claims 5 and 16-18, Hakansson further discloses the bone anchored hearing device, wherein the electromagnetic vibrator ([0001]) is a variable reluctance vibrator.
Regarding claims 6 and 19-20, Hakansson further discloses the bone anchored hearing device, wherein the electromagnetic vibrator ([0016]) comprises one or more of: a magnet and/or a coil for generating vibrations so as to transmit sound through the bone to the ear; an anchor for connecting the electromagnetic vibrator to an abutment or implant; and/or - an air gap between the magnet and/or coil and the anchor.
Regarding claim 7, Hakansson further discloses the bone anchored hearing device,  further comprising one or more of: an implant for implantation into the bone; an abutment for connection with the implant; an input transducer for receiving sound from a surrounding of the user and providing an electric input signal representing the sound; a receiving coil for receiving electromagnetic signals; an amplifier ([0031]) for amplifying an electric signal; and/or a signal processing unit (2-3) for processing the electric input signal and providing a processed electric signal.
Regarding claim 8, Hakansson further discloses the bone anchored hearing device, wherein the compensator (3) is configured for one or more of (Figs. 1b, 2a and 3a): modifying a driving force acting on a vibrating component of the electromagnetic vibrator; modifying a supply voltage of the electromagnetic vibrator; and/or modifying the supply voltage of the electromagnetic vibrator depending on a displacement of the vibrating component of the electromagnetic vibrator.
Method claims 11-13 are similar to claims 1-8 except for being couched in method terminology; such methods would be inherent when the structure is shown in the references.
Allowable Subject Matter
Claims 9-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUHAN NI/Primary Examiner, Art Unit 2651